Exhibit 10

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement (this “Loan Modification Agreement”) is dated
as of June 9, 2005, but is effective as of June 6, 2005, by and between SILICON
VALLEY BANK, a California-chartered bank, with its principal place of business
at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan production
office located at One Newton Executive Park, Suite 200, 2221 Washington Street,
Newton, Massachusetts 02462 (“Bank”) and NETSCOUT SYSTEMS, INC., a Delaware
corporation with offices at 310 Littleton Road, Westford, Massachusetts
01886-4105 (“Borrower”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a certain loan arrangement dated as of March 12,
1998, evidenced by, among other documents, a certain Amended and Restated Loan
and Security Agreement dated as of March 12, 1998 between Borrower and Bank, as
amended by certain Loan Modification Agreements between Borrower and Bank dated
March 11, 1999, March 10, 2000, June 27, 2000, March 9, 2001, August 14, 2001,
September 7, 2001, March 10, 2002, November 7, 2002, March 19, 2003, dated as of
July 31, 2003, effective as of June 8, 2003, and June 8, 2004 (as may be amended
from time to time, the “Loan Agreement”). The Loan Agreement established a
working capital line of credit in favor of Borrower in the maximum principal
amount of Ten Million Dollars ($10,000,000.00) (the “Committed Revolving Line”).
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.

 

Hereinafter, all indebtedness and obligations owing by Borrower to Bank shall be
referred to as the “Obligations”.

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

A. Modifications to Loan Agreement.

 

1. The Loan Agreement shall be amended by deleting the following Section 2.1.2
entitled “Letters of Credit Sublimit” in its entirety:

 

“2.1.2 Letters of Credit Sublimit. If there is availability for Credit
Extensions under Section 2.1.1(a), Bank shall issue or have issued Letters of
Credit for Borrower’s account not exceeding (i) the Committed Revolving Line,
minus (ii) the outstanding principal balance of any Advances (including any Cash
Management Services), minus (iii) the FX Reserve, minus (iv) the amount of all
Letters of Credit (including drawn but unreimbursed Letters of Credit). The face
amount of outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit)



--------------------------------------------------------------------------------

may not exceed $5,000,000.00. Each Letter of Credit shall be secured by cash on
terms acceptable to Bank on and after (i) the Revolving Maturity Date if the
term of the Committed Revolving Line is not extended by Bank, or (ii) the
occurrence of an Event of Default hereunder. All Letters of Credit shall be, in
form and substance, acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank’s form of standard Application and
Letter of Credit Agreement. Borrower agrees to execute any further documentation
in connection with the Letters of Credit as Bank may reasonably request. The
obligation of Borrower to immediately reimburse Bank for drawings made under
Letters of Credit shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and such
Letters of Credit, under all circumstances whatsoever.”

 

and inserting in lieu thereof the following:

 

“2.1.2 Letters of Credit Sublimit. If there is availability for Credit
Extensions under Section 2.1.1(a), Bank shall issue or have issued Letters of
Credit for Borrower’s account not exceeding (i) the Committed Revolving Line,
minus (ii) the outstanding principal balance of any Advances (including any Cash
Management Services), minus (iii) the FX Reserve, minus (iv) the amount of all
Letters of Credit (including drawn but unreimbursed Letters of Credit). The face
amount of outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit) may not exceed Ten Million Dollars ($10,000,000.00). Each
Letter of Credit shall be secured by cash on terms acceptable to Bank on and
after (i) the Revolving Maturity Date if the term of the Committed Revolving
Line is not extended by Bank, or (ii) the occurrence of an Event of Default
hereunder. All Letters of Credit shall be, in form and substance, acceptable to
Bank in its sole discretion and shall be subject to the terms and conditions of
Bank’s form of standard Application and Letter of Credit Agreement. Borrower
agrees to execute any further documentation in connection with the Letters of
Credit as Bank may reasonably request. The obligation of Borrower to immediately
reimburse Bank for drawings made under Letters of Credit shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and such Letters of Credit, under all
circumstances whatsoever.”

 

2. The Loan Agreement shall be amended by deleting the following Section 2.1.3
entitled “Cash Management Service Sublimit” in its entirety:

 

“2.1.3 Cash Management Services Sublimit. Borrower may use up to Two Hundred
Thousand Dollars ($200,000.00) for the Bank’s Cash Management Services (the
“Cash Management Services Sublimit”), which may include merchant services,
direct deposit of payroll, business credit card, and PC-ACH services identified
in various cash management services agreements related to such Cash Management
Services (the



--------------------------------------------------------------------------------

“Cash Management Services”). Such aggregate amounts utilized under the Cash
Management Services Sublimit shall at all times reduce the amount otherwise
available for Credit Extensions under the Committed Revolving Line. Any amounts
Bank pays on behalf of Borrower or any amounts that are not paid by Borrower for
any Cash Management Services will be treated as Advances under the Committed
Revolving Line and will accrue interest at the interest rate applicable to
Advances.”

 

and inserting in lieu thereof the following:

 

“2.1.3 Cash Management Services Sublimit. Borrower may use up to Ten Million
Dollars ($10,000,000.00) for the Bank’s Cash Management Services (the “Cash
Management Services Sublimit”), which may include merchant services, direct
deposit of payroll, business credit card, and PC-ACH services identified in
various cash management services agreements related to such Cash Management
Services (the “Cash Management Services”). Such aggregate amounts utilized under
the Cash Management Services Sublimit shall at all times reduce the amount
otherwise available for Credit Extensions under the Committed Revolving Line.
Any amounts Bank pays on behalf of Borrower or any amounts that are not paid by
Borrower for any Cash Management Services will be treated as Advances under the
Committed Revolving Line and will accrue interest at the interest rate
applicable to Advances.”

 

3. The Loan Agreement shall be amended by deleting the following Section 2.1.4
entitled “Foreign Exchange Sublimit” in its entirety:

 

“2.1.4 Foreign Exchange Sublimit. If there is availability for Credit Extensions
under Section 2.1.1(a), then Borrower may enter into foreign exchange forward
contracts with the Bank under which Borrower commits to purchase from or sell to
Bank a set amount of foreign currency more than one business day after the
contract date (the “FX Forward Contract”). Bank shall subtract 10% of each
outstanding FX Forward Contract from the foreign exchange sublimit, which
sublimit is a maximum of $1,000,000.00 (the “FX Reserve”). The total FX Forward
Contracts at any one time may not exceed 10 times the amount of the FX Reserve.
Bank may terminate the FX Forward Contracts if an Event of Default occurs.”

 

and inserting in lieu thereof the following:

 

“2.1.4 Foreign Exchange Sublimit. If there is availability for Credit Extensions
under Section 2.1.1(a), then Borrower may enter into foreign exchange forward
contracts with the Bank under which Borrower commits to purchase from or sell to
Bank a set amount of foreign currency more than one business day after the
contract date (the “FX Forward Contract”). Bank shall subtract 10% of each
outstanding FX Forward Contract (the “FX Reserve”) from the foreign exchange
sublimit, which sublimit is a maximum of Ten Million Dollars



--------------------------------------------------------------------------------

($10,000,000.00). The total FX Forward Contracts at any one time may not exceed
10 times the amount of the FX Reserve. Bank may terminate the FX Forward
Contracts if an Event of Default occurs.”

 

4. The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

 

““Revolving Maturity Date” means June 6, 2005.”

 

and inserting in lieu thereof the following:

 

““Revolving Maturity Date” means June 6, 2007.”

 

4. FEES. Borrower shall pay to Bank a modification fee of Forty-Five Thousand
Dollars ($45,000.00), which fee shall be earned as of the date hereof and shall
be payable as follows: (i) Twenty-Five Thousand Dollars ($25,000.00) on the date
hereof and (ii) Twenty Thousand Dollars ($20,000.00) on the sooner to occur of
(x) the occurrence of an Event of Default, (y) the early termination of the Loan
Agreement, or (z) June 6, 2006. Borrower shall also reimburse Bank for all legal
fees and expenses incurred in connection with this amendment to the Existing
Loan Documents.

 

5. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

6. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

 

7. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

 

8. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

 

9. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:       BANK: NETSCOUT SYSTEMS, INC.       SILICON VALLEY BANK

By:

 

/s/ David P. Sommers

     

By:

 

/s/ Michael D. Sinclair

Name:

 

David P. Sommers

     

Name:

 

Michael D. Sinclair

Title:

  Senior Vice President and Chief Financial Officer      

Title:

  Vice President